INCH, District Judge.
This is a motion for an order overruling an objection to interrogatories. The defendant has objected to answering any interrogatories because the complaint prays for treble damages.
Defendant is a corporation. The suit is in equity, and is. apparently for violations of trade-mark and unfair competition. The defendant has answered.. Aside from a doubt as to any recovery on treble damages, I prefer to follow the’ only decision I can find in this circuit. Grasselli Co. v. National Co. (D. C.) 282 F. 379. The case of Best Foods v. Hemphill Packing Co. (D. C.) 300 F. 642, was in the Third circuit.
Objection overruled.